Title: From James Madison to William Harris Crawford, 21 June 1816
From: Madison, James
To: Crawford, William Harris



Dear Sir 
Montpelier June 21. 1816

I return the letter of Genl: Gaines with the papers connected with it.
It is to be hoped & much to be wished that a resort to the extreme measures contemplated may not be necessary; and it may be better that they shd. result from military discretion guided by imperious emergencies, than be prescribed by the Executive, without the sanction of the authority more competent to such decisions.  In the present case, a foreign territory would be invaded, and a refusal of passage thro’ a river terminating within it, be the ground of hostility.  Without admitting the right of refusal the question is a delicate one at least, as it relates to the Executive Department.  It is the more desireable that the crisis should not lead to extremities, as we are to have amicable negociations which may possibly put an end to all difficulties in that quarter.  This view of the subject however must not preclude any interposition of the Ex. which may become essential to the public safety, and be exacted from its responsibility.
The case presented by Govr. Cass, whose communications are also returned, forms a distressing appeal to our sympathies; but I can see no legal ground on which we can extend relief to it.  The local authority is bound to do what it can, and it is a reasonable expectation that the absence of any integral part of it will not continue long.  Local benevolence also will doubtless make its contributions.  If the price of provisions be such as is stated, it is presumed that the troops will feed not on the local resources, but be supplied by water from Eastward settlements near the Lake; and that in proportion to their number, will be the expenditures of which every description of people will be able to partake.  The aid expected from the sale of public lands is another item in the account.  It is painful to meet such an appeal, with such calculations; but can any thing better be done?
The vacancy in the Creek Agency, will of course await further information on the subject of filling it.  Respects & best wishes 

James Madison

